     Case 19-03095     Doc 74    Filed 08/07/20 Entered 08/07/20 14:39:40               Desc Main
                                   Document     Page 1 of 4


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA

In re:                                                            Case No. 19-32928

Rancher’s Legacy Meat Co.,

            Debtor.                                               Chapter 11
_______________________________________

Rancher’s Legacy Meat Co., as Debtor-in-                          Adv. No. 19-03095
Possession, and the Official Committee of
Unsecured Creditors of Rancher’s Legacy
Meat Co.,

               Plaintiffs,
v.

Great Western Bank,

               Defendant, Counter-Claim-Claimant
               Cross-Claimant, and
               Third-Party Plaintiff,

v.

James L. Ratcliff,

               Defendant and Cross-Defendant,

v.

James N. Ratcliff, Jeffrey K. Fredin,
and Curtis D. Fredin,

               Third Party Defendant.


                 ORDER FOR TELEPHONIC APPEARANCE AT MEDIATION

At Saint Paul, Minnesota.

         1.    Mediation will be held on August 28, 2020 at 9:00 a.m. before Judge William J.

Fisher. The mediation will be conducted telephonically. Prior to the mediation, counsel for each

party shall provide a telephone number where they can be reached during the mediation to Judge

Fisher’s calendar clerk at Kristin_Neff@mnb.uscourts.gov. All participants shall participate and
                                                                     NOTICE OF ELECTRONIC ENTRY AND
                                                                     FILING ORDER OR JUDGMENT
                                                                     Filed and Docket Entry made on08/07/2020
                                                                     Lori Vosejpka, Clerk, by WM
  Case 19-03095       Doc 74        Filed 08/07/20 Entered 08/07/20 14:39:40           Desc Main
                                      Document     Page 2 of 4


negotiate in good faith and should plan on being available for telephonic communication during

the entire day of this mediation.

       2.      The following parties shall appear at the mediation: (1) a representative of

Rancher’s Legacy Meat Co. and Cameron Lallier, counsel for Rancher’s Legacy Meat Co.; (2) a

representative of the Official Committee of Unsecured Creditors of Rancher's Legacy Meat Co.

and Jeffrey Klobucar, Colin Robinson, and Steven Golden, counsel for the Official Committee of

Unsecured Creditors of Rancher's Legacy Meat Co; (3) James L. Ratcliff and James N. Ratcliff,

and Craig Dokken and Ken Edstrom, counsel for James L. Ratcliff and James N. Ratcliff; (4) a

representative of Great Western Bank and Julie Landy, counsel for Great Western Bank; and (5)

Curtis D. Fredin and Jeffrey K. Fredin, and Andre Barry, counsel for Curtis D. Fredin and Jeffrey

K. Fredin. All party representatives shall be armed with full settlement authority and

discretion. In all cases, the party representative should not be in-house counsel directing

the litigation. This means that each party must attend through a person who has the power to

change that party’s settlement posture during the course of the mediation.              If the party

representative has a limit, or “cap” on his or her authority, this requirement is not satisfied.

Similarly, if the party representative must contact another person for approval prior to

agreeing to a settlement, this requirement is not satisfied. Any failure to comply with the

spirit of this directive will constitute a violation of Fed. R. Civ. P. 16(f) (incorporated by Federal

Bankruptcy Rule of Procedure 7016).

       3.      Each attorney shall submit to the undersigned on or before August 21, 2020,

a confidential mediation statement, of not more than two pages, setting forth (1) a brief history of

the parties’ prior attempts to settle the case and their respective settlement positions; (2) a

computation of the amount in dispute; (3) a reasoned analysis justifying their client’s last stated

settlement position, including their assessment of their best and worst alternatives to a negotiated

agreement, (4) a description of any perceived hindrances or obstacles to productive settlement

negotiations as well as any other information that may be helpful to the Court, and (5) the name
  Case 19-03095       Doc 74     Filed 08/07/20 Entered 08/07/20 14:39:40             Desc Main
                                   Document     Page 3 of 4


and position of each person who will attend the mediation. The mediation statements are for the

Court’s use only and need not be served on opposing counsel and should not be filed or docketed.

Counsel shall e-mail their confidential settlement letter to chambers at the following email

address: wjfchambers@mnb.uscourts.gov.

       4.      The mediation will be conducted in a confidential manner. I will not disclose any

information learned by me at the mediation to the judge assigned to preside over this matter on

its merits. I will maintain the full confidentiality of all information obtained in private, unless

authorized by any party to make disclosure of the information to the other party.

       5.      The parties are advised that after receipt of the mediation statements the Court

may, in its discretion, contact counsel for the parties jointly or ex parte solely for the purpose of

assisting the Court’s preparation for the mediation.

       6.      Mediation is a compromise negotiation for the purposes of the federal and state

rules of evidence. It constitutes a privileged communication under state law. The entire mediation

process is confidential. No stenographic, visual, or audio record will be made, except for the

record of appearances made at the beginning of the mediation, and of any settlement that is

placed on the record. All conduct, statements, promises, offers, views, and opinions, whether oral

or written, made in the course of mediation by any party, their agents, employees, representatives,

or other invitees, or by the mediator are confidential. All such shall be deemed to be privileged,

in addition and where appropriate. Such content shall not be the subject of future discovery, and

will not be admissible for any purpose, including impeachment, in any litigation or other

proceeding involving the parties. They shall not be disclosed to anyone not an agent, employee,

expert, witness, or representative of any of the parties. The only exception shall be that evidence

otherwise discoverable or admissible is not excluded from future discovery or admission as a

result of its use in the mediation. The undersigned shall not be called as a witness by any party

in any matter related to this proceeding.

       7.      As mediator, I may evaluate legal or factual claims and speculate as to possible
  Case 19-03095          Doc 74    Filed 08/07/20 Entered 08/07/20 14:39:40            Desc Main
                                     Document     Page 4 of 4


outcomes. However, the parties must understand and agree that I am not giving legal advice.

The parties must only rely on the legal advice of their attorney.

         8.       Parties may seek a transcript of any agreement that is placed on the record. The

transcript will not be placed on the docket.

         9.       The parties are free to wear comfortable and casual clothing.

         10.      Failure of any party or counsel to comply with any part of this Order may result in

the postponement of the mediation and/or imposition of an appropriate sanction on the party,

company or attorney who failed to comply.

                                                        /e/ William J. Fisher
Dated:        August 7, 2020
                                                William J. Fisher
                                                United States Bankruptcy Judge
